



WAIVER & MODIFICATION NO. 3 TO
LOAN AND SECURITY AGREEMENT


This Waiver and Modification No. 3 to Loan and Security Agreement (this
“Modification”) is entered into as of May 11, 2017 (the “Modification Effective
Date”), by and between Partners for Growth IV, L.P., a Delaware limited
partnership with its principal place of business at 1660 Tiburon Blvd., Suite D,
Tiburon, California 94920 (“PFG”) and Sonic Foundry, Inc., a Maryland
corporation with its principal place of business at 222 W. Washington Avenue,
Madison, WI 53703 (“Borrower”). This Modification amends that certain Loan and
Security Agreement between PFG and Borrowers dated as of May 14, 2015 (as
amended by that certain Modification No. 1 to Loan and Security Agreement dated
September 30, 2015 (the “First Modification”), as amended by that certain
Modification No. 2 to Loan and Security Agreement dated as of February 3, 2017
(the “Second Modification”) and such Loan and Security Agreement, as amended,
the “Loan Agreement”). The Loan Agreement is modified herein for the purposes of
adjusting the financial covenants set forth in Section 5 of the Schedule.


NOW THEREFORE, the parties hereby agree as follows:


1.    DESCRIPTION OF EXISTING INDEBTEDNESS: As of the Modification Effective
Date, Borrower is indebted to PFG for the Obligations pursuant to the Existing
Loan Documents (as defined below) in the aggregate principal amount $600,000
(under Tranche 1) and $206,896.54 (under Tranche 2), all of which is outstanding
and unpaid. Defined terms used but not otherwise defined herein shall have the
same meanings set forth in the Loan Agreement.


2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement, in that certain Intellectual
Property Security Agreement and related Collateral Agreements and Notices of
even date with the Loan Agreement (the “IP Agreement”) and the other Loan
Documents entered into on the dates of the Loan Agreement and the Loan
Agreement. The above-described security documents, together with all other
documents securing and/or perfecting security interests in the repayment of the
Obligations, shall be referred to herein as the “Security Documents”.
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations are referred to as the “Existing Loan
Documents”.


3.    ACKNOWLEDGMENT OF DEFAULT; WAIVER. Borrower acknowledges that Borrower is
in default of the Loan Agreement for failing to comply with the minimum EBITDA
financial covenant contained in Section 5 of the Schedule for the quarterly
compliance period ended March 31, 2017 (the “Specified Default”). Subject to
compliance with the conditions set forth in Section 7, PFG hereby waives the
Specified Default for the particular compliance period specified within the
definition of Specified Default. PFG’s waiver of Borrower’s compliance with the
Specified Default shall apply only to the foregoing specific compliance period
and only for the violation described above. Borrower hereby acknowledges and
agrees that except as specifically provided in this Section, nothing in this
Section or anywhere in this Modification shall be deemed or otherwise construed
as a waiver by PFG of any of its rights and remedies pursuant to the Existing
Loan Documents, applicable law or otherwise.




4.    DESCRIPTION OF CHANGES IN TERMS. As from the Modification Effective Date:


4.1    Amendment of Section 5 of Schedule. Section 5 of the Schedule shall be
amended by replacing in its entirety the financial covenant set forth in clause
(b) with the clause (b) quoted below and by adding a new clause (e) as quoted
below:







--------------------------------------------------------------------------------





“ (b) Minimum EBITDA: 
Commencing with the period ending June 30, 2017, measured as of the last day of
each fiscal quarter, on a trailing six (6) month basis ending as of the date of
measurement, achieve (i) EBITDA (negative EBITDA) plus (ii) the net change in
Deferred Revenue during such measurement period, of at least (x) for the period
ending June 30, 2017, no worse than negative Five Hundred Thousand Dollars
(-$500,000); and (y) for the period ending September 30, 2017, and each
quarterly period ending thereafter, Zero Dollars ($0.00).”

“ (e) Equity Event 2017:
(i) On or before September 30, 2017, Borrower shall have received net proceeds
of not less than Seven Hundred Fifty Thousand Dollars ($750,000) from the
issuance and sale of additional equity (which can be in the form of convertible
indebtedness) or Subordinated Debt (subject to a Subordination Agreement in form
and substance acceptable to PFG, in PFG’s reasonable discretion) of Borrower, to
be issued to investors of similar character and quality as the investors in
Borrower as of the Effective Date.”

4.2    Update to Compliance Certificate. The Compliance Certificate is amended
and superseded in the form appended to this Modification as Exhibit I.


5.    Borrowers’ Representations And Warranties. Borrower represents and
warrants that:
(a)immediately upon giving effect to this Modification (i) the representations
and warranties contained in the Existing Loan Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
qualified in the updated Representations deliverable to PFG on or before the
Modification Effective Date), and (ii) no Event of Default has occurred and is
continuing;
(b)Borrower has the corporate power and authority to execute and deliver this
Modification and to perform its obligations under the Existing Loan Documents,
as amended by this Modification;
(c)the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to PFG remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;
(d)the execution and delivery by Borrower of this Modification and the
performance by Borrower of its obligations under the Existing Loan Documents, as
amended by this Modification, have been duly authorized by all necessary
corporate action on the part of Borrower;
(e)this Modification has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with the
terms of this Modification, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights;
(f)as of the date hereof, Borrower has no defenses against its obligation to
repay the Obligations and it has no claims of any kind against PFG. Borrower
acknowledges that PFG has acted in good faith and has conducted in a
commercially reasonable manner its relationship with such Borrower in connection
with this Modification and in connection with the Existing Loan Documents;
(g)the Security Documents relating to Intellectual Property either disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property; and
(h)Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in the Representations dated as the Modification
Effective Date, appended as





--------------------------------------------------------------------------------





Exhibit B hereto, and acknowledges, confirms and agrees that the disclosures and
information Borrower provided to PFG therein remain true, correct, accurate and
complete as of the Modification Effective Date.
Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
6.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, PFG is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Modification, the terms of the Existing
Loan Documents remain unchanged and in full force and effect. PFG's agreement to
modifications to the existing Obligations in no way shall obligate PFG to make
any future consents, waivers or modifications to the Obligations. Nothing in
this Modification shall constitute a satisfaction of the Obligations or a waiver
of any default under the Existing Loan Documents. It is the intention of PFG and
Borrower to retain as liable parties all makers and endorsers, if any, of the
Existing Loan Documents, unless the party is expressly released by PFG in
writing. Unless expressly released herein, no maker, endorser, or guarantor will
be released by virtue of this Modification. The terms of this paragraph apply
not only to this Modification, but also to all subsequent loan modification
agreements.


7.     CONDITIONS. The effectiveness of this Modification is conditioned upon
each of:


7.1    Execution and Delivery. Borrower and Guarantor shall have duly executed
and delivered a counterpart of this Modification to PFG.
7.2    Constitutional and Authority Documents. Borrower shall have delivered to
PFG, certified by a duly authorized officer of Borrower, to be true and complete
as of the date hereof: (i) the governing documents of Borrower as in effect on
the date hereof, (ii) resolutions of Borrower’s Board authorizing the execution
and delivery of this Modification, the other documents executed in connection
herewith and Borrower’s performance of all of the transactions contemplated
hereby, and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized on behalf of
Borrower.
7.3    Modification Fee. Borrower shall have paid PFG a fee in consideration of
PFG’s waiver and modification of the Loan Agreement in the amount of $10,000,
due within one (1) Business Day of invoice.
7.4    Lender Expenses. Within one (1) Business Day of invoice, Borrower shall
have paid all Lender Expenses invoiced by PFG in connection with this
Modification.


7.5    Updated Representations. Within five (5) Business Days from the
Modification Effective Date, if required in order for the Representations to
remain true, correct, accurate and complete to the extent required in the Loan
Agreement as of the Modification Effective Date, Borrower shall have executed
and delivered an updated version of the Representations, together with a version
marked to show changes from the Representations last delivered to PFG.
The failure of any of the conditions set forth in this Section 7 shall
constitute an immediate Event of Default.
8.    CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
9.    RATIFICATIION OF EXISTING LOAN DOCUMENTS; FURTHER ASSURANCES. Borrower (a)
acknowledges and agrees that (i) each of the Existing Loan Documents remains in
full force and effect in accordance with the original terms, except as expressly
modified hereby, (ii) the Liens granted by the





--------------------------------------------------------------------------------





Borrower to PFG under the Existing Loan Documents shall remain in place,
unimpaired by the transactions contemplated by this Agreement, and PFG’s
priority with respect thereto shall not be affected hereby or thereby, and (iii)
the Loan Agreement and the other Existing Loan Documents shall continue to
secure all Obligations as stated therein except as expressly amended and
modified by this Modification; (b) Borrower ratifies, reaffirms, restates and
incorporates by reference all of its representations, warranties, covenants, and
agreements made under the Existing Loan Documents; (c) Borrower hereby ratifies,
confirms, and reaffirms that the Obligations include, without limitation, the
Loans, and any future modifications, amendments, substitutions or renewals
thereof; (d) Borrower has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against PFG or any past, present or future
agent, attorney, legal representative, predecessor-in-interest, affiliate,
successor, assign, employee, director or officer of PFG, directly or indirectly,
arising out of, based upon, or in any manner connected with, any transaction,
event, circumstance, action, failure to act, or occurrence of any sort or type,
whether known or unknown, which occurred, existed, was taken, permitted, or
began prior to the execution of this Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the terms or
conditions of the Existing Loan Documents, or which directly or indirectly
relate to or arise out of or in any manner are connected with any of the
Existing Loan Documents; (e) Borrower and PFG confirm that neither party has
heretofore waived or modified, and has not agreed to waive or modify, any term
of the Existing Loan Documents, and any actions that Borrower takes or fails to
take (including the expenditure of any funds) is voluntary, informed and taken
at its own risk; and (g) Borrower shall, from and after the execution of this
Agreement, execute and deliver to PFG whatever additional documents,
instruments, and agreements that PFG may reasonably require in order to perfect
the Collateral granted in the Loan Agreement more securely in PFG and to
otherwise give effect to the terms and conditions of this Modification. Nothing
in this Modification shall constitute a satisfaction of the Obligations or a
waiver of any default under the Existing Loan Documents, except of the Specified
Defaults to the extent waived herein. It is the intention of PFG and Borrower to
retain as liable parties all makers and endorsers, if any, of the Existing Loan
Documents, unless the party is expressly released by PFG in writing. Unless
expressly released herein, no maker, endorser, or guarantor will be released by
virtue of this Modification. The terms of this paragraph apply not only to this
Modification, but also to all subsequent loan modification agreements.
10.    INTEGRATION; CONSTRUCTION. This Modification, the Loan Agreement and the
Existing Loan Documents (as modified) and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Modification; provided, however,
that any financing statements or other agreements or instruments filed by PFG
with respect to Borrower shall remain in full force and effect. The Existing
Loan Documents are hereby amended wherever necessary to reflect the
modifications set forth in this Modification. The quotation marks around
modified clauses set forth herein and any differing font styles in which such
clauses are presented herein are for ease of reading only and shall be ignored
for purposes of construing and interpreting this Modification. This Modification
is subject to the General Provisions of Section 8 of the Loan Agreement, each of
which are incorporated herein as if set forth in this Modification.


11.    RELEASE. FOR AND IN CONSIDERATION OF PFG’S AGREEMENTS CONTAINED HEREIN,
BORROWER, TOGETHER WITH ITS, SUCCESSORS AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, “RELEASORS”) HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
WAIVES AND DISCHARGES PFG AND EACH OF ITS RESPECTIVE PARENTS, DIVISIONS,
SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS,
SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT





--------------------------------------------------------------------------------





AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS,
AGENTS, AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS,
HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM
ALL POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE EFFECTIVE DATE THAT ANY OF THE RELEASORS MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, ANY PRIOR OR EXISTING LOANS BETWEEN RELEASORS AND RELEASED PARTIES,
ANY OF THE EXISTING LOAN DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER ANY OF THE EXISTING LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION
OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE. EACH OF THE RELEASORS WAIVES THE BENEFITS OF ANY LAW
INCLUDING SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH MAY PROVIDE IN
SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE
DEBTOR.” EACH OF THE RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO
BE TRUE AT THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT
TO BE DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW
KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. EACH OF THE RELEASORS ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION. Borrower acknowledges that (i) this
release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release, and
(ii) Borrower acknowledges that the release contained herein constitutes a
material inducement to PFG to enter into this Modification, and that PFG would
not have done so but for PFG’s expectation that such release is valid and
enforceable in all events.


12.    ADVICE OF COUNSEL. PFG and Borrower have prepared this Modification and
all documents, instruments, and agreements incidental hereto with the aid and
assistance of their respective counsel. Accordingly, all of them shall be deemed
to have been drafted by PFG and Borrower and shall not be construed against the
PFG or Borrower.


13.    ILLEGALITY OR UNENFORCEABILITY. Any determination that any provision or
application of this Modification or the Loan Agreement is invalid, illegal, or
unenforceable in any respect, or in any instance, shall not affect the validity,
legality, or enforceability of any such provision in any other instance, or the
validity, legality, or enforceability of any other provision of this Agreement.


14.    Governing Law; Venue. THIS MODIFICATION SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF





--------------------------------------------------------------------------------





CALIFORNIA. Borrower and PFG submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California, in connection with any
proceeding or dispute arising in connection herewith.


[Signature Page Follows]





--------------------------------------------------------------------------------











Signature Page to PFG - Sonic Foundry, Inc. Waiver & Modification No. 2 to Loan
and Security Agreement




This Modification is executed as of the date first written above.


Borrower:
SONIC FOUNDRY, INC.




By /s/ Ken Minor
Chief Financial Officer


PFG:
PARTNERS FOR GROWTH IV, L.P.






By /s/ Andrew Kahn
Title: Manager, Partners for Growth IV, LLC, its General Partner






--------------------------------------------------------------------------------





Exhibit I - Restated Compliance Certificate


Compliance Certificate
===========================================================================
Borrower: Sonic foundry, inc.
222 West Washington Avenue
 Madison, WI 53703
Lender: Partners for Growth IV, L.P. (“PFG”)
1660 Tiburon Blvd, Suite D
Tiburon, CA 94920
   

The undersigned authorized officer of Borrower hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and PFG dated as of May 14, 2015 (as amended from time to time,
the "Agreement"), (i) Borrower (on a consolidated basis) is in complete
compliance for the period ending __________________ with all required covenants
except as detailed below, (ii) all representations and warranties of Borrower
stated in the Agreement, including the Representation Letter, as defined in the
Agreement, are true, complete, correct and accurate on this date except those
representations and warranties expressly referring to a specific date shall be
true, complete, correct and accurate as of such date, and except as noted below
or on any disclosure letter attached to this Certificate, (iii) each Borrower
and each of its Subsidiaries has timely filed all required tax returns and
reports, and each Borrower has timely paid all foreign, federal state and local
taxes, assessments, deposits and contributions owed by Borrower(s) except as
otherwise permitted pursuant to the Loan Agreement, (iv) no Liens have been
levied or claims made against any Borrower or any of its Subsidiaries relating
to unpaid employee payroll or benefits of which such Borrower has not previously
provided written notification to PFG, and (v) there are no Defaults or Events of
Default. Attached herewith are the required documents supporting the above
certification. The undersigned further certifies that the financial statements,
information and schedules referred to below have been prepared in accordance
with Generally Accepted Accounting Principles (GAAP) and are consistent from one
period to the next except as explained in an accompanying letter or footnotes.


Please indicate compliance status by circling Yes/No under "Complies" column.


Reporting Covenants
Required
Complies



Compliance Certificates
Monthly within 30 Days
Yes
No
Unaudited Financial Statements
Monthly within 30 Days
Yes
No
AR and AP Agings
Monthly within 30 Days
Yes
No
Annual Budgets/Projections
As soon as available / 30 days of FYE
Yes
No
Audited Financial Statements
Annually within 120 Days of FYE
Yes
No
Other Reports
When Requested by PFG
Yes
No
Representations Letter Update
When Required To be updated as and when necessary to keep the information
current, accurate and complete. or each Q-End
Yes
No
Any new Collateral Accounts If YES, disclose details and account numbers on p2
of this Certificate.
5 BD prior notice
Yes
No
Any new Subsidiaries / Affiliates If YES, disclose details on p2 of this
Certificate.
As and when formed
Yes
No



Financial Covenants See page 2.     Required      Actual             Complies


Minimum EBITDA
>$(-500,000) Starting with period ending September 30, 2017, >$0
 
 
 
Minimum Liquidity
1.6 : 1.00 / 1.75 : 1.00
 
 
 
Japanese Subsidiary Debt
<$1,000,000
 
 
 
Equity Event 2017
>$750,000 proceeds On or before September 30, 2017, subordinated convertible
debt and/or equity.
 
 
 






--------------------------------------------------------------------------------







Sincerely,


Date: ______________


Name: ________________________________________________     


Title: ________________________________________________


Financial Covenants (Section 5 of Schedule to Loan and Security Agreement)


5. Financial Covenants
(Section 4.1):    Borrower shall comply with each of the following covenants.
Compliance shall be determined as of the end of each month, except as otherwise
specifically provided below:
“(a) Minimum Liquidity:
Liquidity, at all times, tested with respect to Borrower only on a monthly
basis, of at least (i) 1.60:1.00 for the first and second month of each
quarterly fiscal period; and (ii) 1.75:1.00 for the third month of each
quarterly fiscal period.

For purposes of the Minimum Liquidity covenant, the term “Liquidity” means the
(A) the sum of (i) Borrower’s unrestricted Cash and Cash Equivalents deposited
with the Senior Lender, plus (ii) Borrower’s net billed accounts receivable as
reported to the Senior Lender, divided by (B) all monetary obligations owing to
the Senior Lender as at any date of measurement.
(b) Minimum EBITDA: 
Commencing with the period ending June 30, 2017, measured as of the last day of
each fiscal quarter, on a trailing six (6) month basis ending as of the date of
measurement, achieve (i) EBITDA (negative EBITDA) plus (ii) the net change in
Deferred Revenue during such measurement period, of at least (x) for the period
ending June 30, 2017, no worse than negative Five Hundred Thousand Dollars
(-$500,000); and (y) for the period ending September 30, 2017, and each
quarterly period ending thereafter, Zero Dollars ($0.00).

(c) Japanese Subsidiary Debt:
At all times the Japanese Subsidiary shall have less than One Million Dollars
($1,000,000) outstanding under its revolving credit facility.

(d) Future Periods:
For periods prior to the Maturity Date not addressed by the covenant thresholds
set forth above, PFG will set thresholds substantially consistently with the
Senior Lender. If at any time there is no Senior Lender or a senior lender other
than Silicon Valley Bank, PFG shall set thresholds of like tenor based on
Borrower’s Plan for periods for which covenant thresholds have not then been
set.

(e) Equity Event 2017:
(i) On or before September 30, 2017, Borrower shall have received net proceeds
of not less than Seven Hundred Fifty Thousand Dollars ($750,000) from the
issuance and sale of additional equity (which can be in the form of convertible
indebtedness) or Subordinated Debt (subject to a Subordination Agreement in form
and substance acceptable to PFG, in PFG’s reasonable discretion) of Borrower, to
be issued to investors of similar character and quality as the investors in
Borrower as of the Effective Date.”





ADDITIONAL INFORMATION / DISCLOSURES SINCE LAST-DELIVERED REPRESENTATIONS
==============================
New Collateral Accounts:    


New Subsidiaries / Borrower Group Members:















